



Exhibit 10(d)


_________ Maximum Performance Cash      Date of Grant: March 30, 2016




2016 EBITDAX PERFORMANCE AWARD
(CASH PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This EBITDAX PERFORMANCE AWARD (this “Award”) is made effective on the Date of
Grant by Denbury Resources Inc. (the “Company”) in favor of __________
(“Holder”).


WHEREAS, in accordance with the 2004 Omnibus Stock and Incentive Plan for
Denbury Resources Inc., as amended and/or restated (the “Plan”), the Committee
may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Cash (as defined below) based on the Performance Criteria
set forth in the Plan and this Award, and subject to all of the provisions,
including without limitation the vesting provisions, of the Plan and of this
Award;


WHEREAS, no Performance Cash will be paid until the Vesting Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Performance Cash Grant. The Company hereby grants Holder the right to earn and
vest in up to a maximum of $_____________ (the “Performance Cash”). On the
Delivery Date, the Performance Cash entitles the Holder to receive a lump sum
payment of cash equal to the amount of Earned Performance Cash up to and
including the amount of Maximum Performance Cash.


2.Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:


(a)“Actual Reported Production” means production of oil, condensate, natural gas
liquids (“NGLs”), natural gas, synthetic oil, and synthetic gas expressed on a
BOE basis, as reported in each Peer Company’s and the Company’s Form 10-K for
the Performance Period, excluding production generated from each such company’s
equity-method investee(s), if any.


(b)“BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.


(c)“Calendar Year” means the 12-month period beginning January 1 and ending
December 31 for the Company and each Peer Company.


(d)“Calculated Estimate of General and Administrative Expense” means for each
Non-Upstream-Focused Company, individually, (i) the quotient (rounded to four
decimals and expressed as a percentage) of (x) its oil and natural gas revenues
from continuing operations derived from exploration and production activities
(as disclosed in its Form 10-K for the Performance Period in accordance with
Financial Accounting Standards Board Codification (“FASC”) 932-235-50 (“FAS 69”)
in its Form 10-K for the Performance Period), divided by (y) its total revenues
from continuing operations reported on its consolidated income statement in its
Form 10-K for the Performance Period; multiplied by (ii) its total general and
administrative expenses from continuing operations for the Performance Period as
reported on its consolidated income statement in its Form 10-K.






1



--------------------------------------------------------------------------------





(e)“Change of Control” means, without limitation, the same as it does in the
Plan.


(f)“Delivery Date” means (i) if Sections 6(b), 7(c)(i) or (ii) apply, the date
on which Performance Cash is paid to Holder which shall be no later than the
dates set forth in Section 6(b) or 7(c)(i) or (ii), as applicable or (ii) if
Sections 6(b) or 7(c)(i) or (ii) do not apply, the date on which Earned
Performance Cash is paid to Holder, which shall be no later than 30 days
following March 31, 2017 (i.e., the Vesting Date).


(g)“Disability” means, without limitation, the same as it does in the Plan.


(h)“Earned Performance Cash” means the amount of Performance Cash which is
earned during the Performance Period as described and calculated in Section 6.


(i) “Maximum Performance Cash” means the maximum amount of Performance Cash, as
set forth in Section 1, which may be earned under this Award if there are no
reductions in the amount of Performance Cash under Section 5.


(j)“Non-Upstream-Focused Companies” means the Peer Companies so designated in
Appendix A.


(k)“Peer Company” means each of the companies listed on Appendix A hereto, as
adjusted pursuant to Appendix A.


(l)“Performance Criteria” means the EBITDAX Measure defined in Section 4 for the
Performance Period.


(m)“Performance Percentage” means, that percentage determined based upon the
relative ranking of the Company’s EBITDAX Measure for the Performance Period
compared to the EBITDAX Measure of each Peer Company for the Performance Period
as determined under the provisions of Section 4(e), subject to reduction under
Sections 5 and 12, if any.


(n) “Performance Period” means the period beginning on January 1, 2016, and
ending on December 31, 2016.


(o) “Performance Period Pretax Operating Income” means, (a) for Upstream-Focused
Companies, pre-tax income, as reported on the consolidated Income Statement in
each Peer Company’s and the Company’s Form 10-K for the Performance Period,
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; and (vii) gains and losses incurred on the purchase or sale of assets, and
(b) for Non-Upstream-Focused Companies, pre-tax income, as reported by the Peer
Company or the Company in accordance with FASC 932-235-50 (previously FAS 69),
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; (vii) gains and losses incurred on the purchase or sale of assets, and
(viii) general and administrative expenses related to continuing operations.
Performance Period Pretax Operating Income for Non-Upstream-Focused Companies
will also be reduced by such company’s Calculated Estimate of General and
Administrative Expense. Performance Period Pretax Operating Income will include
all operations of each such company, other than those related to an
equity-method investment, including operations that qualify as discontinued
operations under generally accepted accounting principles in the United States
of America.


(p)“Performance Period Pretax Operating Income per BOE” means for each Peer
Company and for the Company, its Performance Period Pretax Operating Income
divided by its Actual Reported Production.


(q)“Post Separation Change of Control” means a Change of Control that closes
following Holder’s Separation, but where such Separation resulted from the
Commencement of the Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.


(r)“Upstream-Focused Companies” means the Company and those companies so
designated in Appendix A.


(s)“Vesting Date” means March 31, 2017 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death or Disability pursuant
to Sections 7(c)(i) or (ii), as appropriate.




2



--------------------------------------------------------------------------------







3.Performance Cash as Contractual Right. Performance Cash represents a
contractual right to receive a specified amount of cash, subject to the terms
and conditions of this Award; provided that, based on the EBITDAX Measure as
detailed below, the amount of Performance Cash that become Earned Performance
Cash may range from 0% to 100% of the amount of Maximum Performance Cash, and
Holder’s right to receive an amount of Performance Cash is generally contingent.


4.Performance Percentage Earned With Respect to EBITDAX Measure.


(a)The “EBITDAX Measure” means, for the Company and each Peer Company:
Performance Period Pretax Operating Income per BOE.


(b)The EBITDAX Measure of the Company and each Peer Company is to be calculated
as soon as practical after the end of the Performance Period. Once calculated
for the Company and for each Peer Company, the exact EBITDAX Measure for each
such company shall be listed in Column 3 of the table below in descending order
of their respective EBITDAX Measure from the highest percentage to the lowest
percentage.


(c)Column 2 of the table below shall reflect each such company’s name.


(d)The percentages in Column 4 of the table below are based upon increments
derived by dividing 100% by 13 (the number of Peer Companies), which percentage
increments will be adjusted, if necessary, on a pro rata basis to reflect a
reduction in the number of Peer Companies (for example, if at the end of the
Performance Period there were 12 Peer Companies, then the 7.7% increment
currently shown in Column 4 would become 8.3%).


(e)The Company’s earned Performance Percentage will be that percentage shown in
Column 5 (subject to adjustment, if any, provided in Sections 5 or 12) opposite
the ranking of the Company in Column 1 (for example, in the following table for
14 Companies, being ranked as seventh would equal a Performance Percentage of
8%). The earned Performance Percentage will be adjusted to reflect adjustments
made to the percentages in Column 4, if any, pursuant to Section 4(d) above;
provided however, that the earned Performance Percentage may not be greater than
100%.


Column 1
Column 2
Column 3
Column 4
Column 5
Ranking
Company Name
Actual EBITDAX Measure
Scale of EBITDAX Measure for 14 Companies
(expressed as a %)
Performance Percentage Scale
(subject to interpolation)
1
 
 
100.0%
100%
2
 
 
92.3%
85%
3
 
 
84.6%
69%
4
 
 
76.9%
54%
5
 
 
69.2%
38%
6
 
 
61.5%
23%
7
 
 
53.8%
8%
8
 
 
46.2%
0%
9
 
 
38.5%
0%
10
 
 
30.8%
0%
11
 
 
23.1%
0%
12
 
 
15.4%
0%
13
 
 
7.7%
0%
14
 
 
0%
0%



5.Committee’s Reduction of Performance Percentage. Notwithstanding any provision
hereof to the contrary, the Committee, in its sole discretion, by Committee
resolution prior to the Vesting Date, may reduce Holder’s otherwise earned
Performance Percentage in an amount (if any) based upon the Committee’s
subjective evaluation. Any reduction of Holder’s




3



--------------------------------------------------------------------------------





Performance Percentage by the Committee for the Performance Period shall be
determined after the end of the Performance Period, and shall not exceed
twenty-five percent (25%) of Holder’s Performance Percentage earned during the
Performance Period. The Committee does not have discretion to increase a
Holder’s Performance Percentage.


6.Earned Performance Cash.


(a)Earned Performance Cash. The amount of Earned Performance Cash shall be equal
to the product of (i) the Maximum Performance Cash multiplied by (ii) the
Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. The Performance
Percentage shall be determined by the Committee and the Holder will be advised
as soon as administratively practicable following the end of the Performance
Period (but in no case later than 90 days after the end of the Performance
Period), and the Committee shall certify whether and to the extent that the
Performance Percentage has been achieved, subject to the Change of Control
provisions of Section 6(b) below.


(b)Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control of the Company occurs during the
Performance Period then, regardless of the EBITDAX Percentage at the date of the
Change of Control of the Company, Holder will be entitled to receive delivery of
an amount of Performance Cash equal to the Maximum Performance Cash
(notwithstanding any provision hereof to the contrary, none of which Maximum
Performance Cash will be retained by the Company other than as payment for
withholding) as soon as reasonably possible following such Change of Control,
but in no event later than the 15th day of the third month after the end of the
Calendar Year in which such Change of Control occurs, and Holder permanently
shall forfeit the right to receive any other Performance Cash under this Award.


7.Vesting (and Forfeiture) of Earned Performance Cash.


(a)No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Cash.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date, then irrespective of whether or not Holder
experiences a Separation prior to the Vesting Date, Holder will be entitled to
receive Performance Cash in an amount equal to the amount of Earned Performance
Cash on the Vesting Date (which Performance Cash will be delivered to Holder on
the Delivery Date), without any right to receive any additional Performance Cash
pursuant to this Award, and without any proration of the amount of Performance
Cash earned in such circumstances. Notwithstanding the foregoing, in the event
Holder experiences a Separation after Holder’s Retirement Vesting Date but
within 12 months of the Date of Grant, all rights to receive Performance Cash
under this Award will be forfeited.


(c)Forfeiture. Except to the extent expressly provided in Sections 7(b) and 7(c)
(i) or (ii), Holder permanently will forfeit all rights with respect to all
Performance Cash upon the date of his Separation, if such Separation occurs
prior to the Vesting Date.


(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary will not be entitled to
receive any amount of Performance Cash pursuant to this Award. If Holder
experiences a Separation by reason of death prior to the Vesting Date but on or
after the last day of the Performance Period, Holder’s Beneficiary will be
entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (and does not have any right to receive any
other Performance Cash pursuant to this Award) as soon as reasonably possible,
but in no event more than 60 days after Holder’s death.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, neither Holder nor Holder’s
Beneficiary, as applicable, are entitled to receive any amount of Performance
Cash pursuant to this Award. If Holder experiences a Separation by reason of
Disability prior to the Vesting Date but on or after the last day of the
Performance Period, Holder or Holder’s Beneficiary, as applicable, will be
entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (without any right to receive any other
Performance Cash pursuant to this Award) as soon as reasonably possible, but in
no event later than 60 days following the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, Holder will not be entitled to receive any amount of Performance Cash
pursuant to this Award.






4



--------------------------------------------------------------------------------





8.Withholding. The Company will reduce the amount payable, if any, pursuant to
this Award by all applicable withholding, including federal, state, local and
foreign tax withholding as well as any other deductions applicable to payments
pursuant to this Award.


9.[Intentionally Left Blank]


10.Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned, exercise its right to
reduce the Performance Percentage, and make all other determinations and take
all other actions necessary or desirable for the administration of the Award.
The Committee is authorized to change any of the terms or conditions of the
Award in order to take into account any material unanticipated change in the
Company’s or a Peer Company’s operations, corporate structure, assets, or
similar change, but only to the extent such action carries out the original
purpose, intent and objectives of the Award, and, to the extent the Award is
intended to qualify as “performance based” under Section 162(m) of the Internal
Revenue Code, does not affect such qualification. All decisions and acts of the
Committee shall be final and binding upon Holder and all other affected parties.
The Committee, without limitation, may delegate all of what, in its sole
discretion, it determines to be ministerial duties to an administrator;
provided, further, that the determinations under, and the interpretations of,
any provision of the Award by the Committee shall, in all cases, be in its sole
discretion, and shall be final and conclusive.


11.Beneficiary. Holder’s rights hereunder shall be exercisable during Holder’s
lifetime only by Holder or Holder’s legal representative. Holder may file with
the Committee a written designation of beneficiary (such person(s) being the
Holder’s “Beneficiary”), on such form as may be prescribed by the Committee.
Holder may, from time to time, amend or revoke a designation of Beneficiary. If
no designated Beneficiary survives Holder, the Holder’s estate shall be deemed
to be Holder’s Beneficiary.


12.Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Calendar Year, the Committee shall make all relevant
annually determined calculations and determinations hereunder, and will furnish
all such relevant information to Holder as soon as reasonably possible following
the date on which all, or a substantial majority, of the information is
available.


14.No Transfers Permitted. The rights under this Award are not transferable by
the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Cash.


15.No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


16.Governing Law. Without limitation, this Award shall be construed and enforced
in accordance with, and be governed by, the laws of Delaware.


17.Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, permitted successors and assigns of the
parties hereto.


18.Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.




5



--------------------------------------------------------------------------------







20.Clawback. The Performance Cash are subject to any written clawback policies
that the Company, with the approval of the Board, may adopt. Any such policy may
subject the Performance Cash and amounts paid or realized with respect to the
Performance Cash to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to the Performance Cash.


21.Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 21 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, or settlement
of this Award and should not be interpreted as such.


[Signature page to follow]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
Chief Executive Officer
 
Mark C. Allen
Senior Vice President and Chief Financial Officer



            




7



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder's Signature









8

